DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2	Claim 34 objected to because of the following informalities: 
 	Claim 34 at page 19, line 3 recites the term “oresent”. This term should be replaced by the term “present” to make the claim in a proper form. Appropriate correction is required.
Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 recites the limitation “C6-C24 C12-C20 acylsarcosinates”. The range of the carbon atoms is unclear. Is it C6-C24, C6-C12 or C6-C20?. The range of carbon atoms renders the claim indefinite. Correction is required.

Claim Rejections - 35 USC § 103
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over David (US 2015/0113742 A1) in view of Fack (US 2010/0249004 A1).
David (US’ 742 A1) teaches a hair dyeing composition comprising direct dyes include diaryl anionic azo dyes having the formulae (II) and (II’), pyrazolone anionic azo dyes having the formulae (III) and (III’), anthraquinone dyes having the formulae (IV) and (IV’), nitro dyes having the formulae (V) and (V’), triarylmethane dyes having the formula (IV), xanthene-based dyes having the formula (VII), indole-based dyes having the formula (VIII), quinolone-based dyes having the formula (IX) as claimed in claims 19 and 30 (see pages 14-19, paragraphs, 0151-0274). The hair dyeing composition also comprises the dyes as claimed in claim 31 (see pages 20-21, paragraph, 0288), wherein the direct dyes are present in the dyeing composition in the amounts of  0.01 to 5% which are within the claimed range as claimed in claim 32 (see page 27, 
The instant claims differ from the reference by reciting a cosmetic composition comprising anionic surfactants, nonionic surfactant and amphoteric surfactants with specific species of these surfactants.
  However, David (US’ 742 A1) teaches a cosmetic dyeing composition comprising a mixture of anionic, cationic, nonionic and amphoteric surfactants that are conventionally used in the hair dyeing compositions (see page 27, paragraph, 0328).
Fack (US’ 004 A1) in analogous art of hair cosmetic formulation, teaches a cosmetic composition comprising direct dyes as claimed in claim 19 (see page 16, paragraph, 0429), wherein the cosmetic composition also comprises anionic surfactants include polyoxyalkylenated alkyl(amido)ether carboxylic acid having a formula (I) which is similar to the claimed formula (1) as claimed in claims 19-22 (see page 2, paragraph, 0040-0079, the formula (I)) in the amounts of 0.15 to 8% which is within the claimed range as claimed in claim 23 (see page 2, paragraph, 0080), wherein the cosmetic composition also comprises anionic surfactants other than the polyoxyalkylenated alkyl(amido)ether carboxylic acid include (C12-C24) alkyl sulfates in the amount of 3 to 20% which is within the claimed range as claimed in claims 19, 24 and 25 (see page 2, paragraphs, 0037-0039), wherein the cosmetic composition also comprises nonionic surfactants include alkyl(poly)glycoside nonionic surfactant having a formula (IV) in the amount of 2 to 10 which is within as claimed in claims 19 and 26-27 (see page 3, paragraphs, 0101-0115 and page 4, paragraphs, 0116-0117), wherein the cosmetic composition also comprises amphoteric surfactants include (C8-C20)alkyl betaines and the compounds having the formulae 
Therefore, in view of the teaching of Fack (US’ 004 A1) as a secondary reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the cosmetic dyeing composition of David (US’ 742 A1) by incorporating the surfactants as taught by Fack (US’ 004 A1) to arrive at the claimed invention. Such a modification would have been obvious because David (US’ 742 A1) as a primary reference clearly refers to the mixture of anionic, cationic, nonionic and amphoteric surfactants and conditioning agents as adjuvant that conventionally used in the hair dyeing compositions (see page 27, paragraph, 0328). Fack (US’ 004 A1) as a secondary reference, in analogous art of the keratin fibers conditioning cosmetic formulation, refers to the direct dyes as the conventional adjuvants that are well known in the art (see page 16, paragraph, 0429), and, thus, the personal of the ordinary skill in the art would expect that the use of the mixture of surfactants as taught by Fack (US’ 004 A1) would be similarly useful and applicable to the analogous cosmetic composition taught by David (US’ 742 A1), absent unexpected results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761